Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The computer program merely causes the network to perform a method, but does not introduce any further subject matter (a program is understood to embed program code, but that is not a ‘further’ limitations. Applicant may 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 15, and 20 are under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following analysis:
Step 1:  Statutory Category?

Yes.  The claim recites a method including at least one step.
Step 2A—Prong 1:  Judicial Exception Recited?
Yes. The claim recites the limitation of obtaining route information and transmitting (such an information) to an unmanned vehicle. The limitations, as drafted, are the result of a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “in a network entity.” That is, other than reciting “in a network entity,” nothing in the claim elements 

No.  The claim recites additional elements of obtaining route information, establishing…a criterion, and transmitting the information. The steps are recited at a high level of generality (i.e., gathering information [data] in a network entity), and amounts to mere data directing an unmanned vehicle to a destination, which is a form of insignificant extra-solution activity. The transmitting step is also recited at a high level of generality (i.e. as a general means of obtaining and establishing data steps), and amounts to mere post solution transmitting, which is a form of insignificant extra-solution activity. The steps merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose “network” control environment. The “network” is recited at a high level of generality and is merely automates the transmitting step.  



The claim is directed to the abstract idea.   

No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and establishing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the network entity is merely configured to perform the steps and does not provide any indication that the network is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere transmitting of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 - 7, 9 - 18, and 20 - 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0137454 A1 to Kulkarni et al (“Kulkarni”).

Regarding claim 1, Kulkarni teaches a method performed in a network entity (figs. 1, 2 at least) for directing an unmanned aerial vehicle to a destination, the method comprising: obtaining route information for at least a first vehicle (206n) and for the unmanned aerial vehicle (202) - ¶¶0068, 0094, 0140; establishing, based on the route information, that a criterion for co-traveling with the first vehicle is fulfilled (fig. 2 supports co-traveling of 202 and 206; ¶0031); and transmitting, to the unmanned vehicle, information enabling the unmanned aerial vehicle to co-travel with the first vehicle (item 218 supports the transmission of information to the unmanned vehicle; see fig. 2; ¶¶0033, 0035).

Regarding claim 2, Kulkarni’s teaching, wherein the establishing comprises determining that one or both of a time saving or energy saving (lower energy consumption) is obtained when co-traveling with the first vehicle for at least part of remaining distance to the destination (¶¶0009, 0028, 0075).

Regarding claim 3, Kulkarni further teaches calculating at least one route from a current location of the unmanned vehicle to the destination (¶¶0140-0141), determining that the route partly overlaps with a route (area) defined for the first vehicle (¶0113) and determining the criterion is fulfilled (¶0136).

Regarding claim 4, Kulkarni further teaches transmitting one or more of identification of the first vehicle, docking location, undocking location, route from current location to a docking location and docking alternatives (¶¶0030, 0065, 0068).

Regarding claim 5, Kulkarni further teaches one or more of polling information from one or more vehicles (fig. 2 supports polling 

Regarding claim 6, Kulkarni further teaches the route information comprises routes defined for one or more vehicle traffic information on traffic along routes (¶¶0067, 0108, 0116), destination for the unmanned aerial vehicle (¶0028), a current location of the unmanned aerial vehicle (¶¶0037, 0090, 0108).

Regarding claim 7, Kulkarni further teaches a computer program product using program code causing the network to perform the above discussed method (¶¶0077, 0153, 0156).

Regarding claim 9, Kulkarni teaches a network entity (figs. 1 - 2) for directing an unmanned aerial vehicle to a destination, the network entity being configured to: obtain route information for at least a first vehicle (206n) and for the unmanned aerial vehicle (202) - ¶¶0068, 0094, 0140; establish, based on the route information, that a criterion for co-

Regarding claim 10, Kulkarni’s teaching, wherein the establishing comprises determining that one or both of a time saving or energy saving (lower energy consumption) is obtained when co-traveling with the first vehicle for at least part of remaining distance to the destination (¶¶0009, 0028, 0075).

Regarding claim 11, Kulkarni further teaches calculating at least one route from a current location of the unmanned vehicle to the destination (¶¶0140-0141), determining that the route partly overlaps with a route (area) defined for the first vehicle (¶0113) and determining the criterion is fulfilled (¶0136).

Regarding claim 12, Kulkarni further teaches transmitting one or more of identification of the first vehicle, docking location, undocking 

Regarding claim 13, Kulkarni further teaches one or more of polling information from one or more vehicles (fig. 2 supports polling [transmission/reception] information from one or more vehicles (206n), obtaining traffic information (¶¶0067, 0108, 0116), obtaining destination for the unmanned aerial vehicle (¶0028), obtaining current location of the unmanned aerial vehicle (¶¶0037, 0090, 0108).

Regarding claim 14, Kulkarni further teaches the route information comprises routes defined for one or more vehicle traffic information on traffic along routes (¶¶0067, 0108, 0116), destination for the unmanned aerial vehicle (¶0028), a current location of the unmanned aerial vehicle (¶¶0037, 0090, 0108).

Regarding claim 15, Kulkarni teaches a method performed in an unmanned aerial vehicle for increased efficiency in reaching a destination, the method comprising:5371 of PCT/EP2016/078643Preliminary AmendmentAttorney Docket: 3602-1836US1 providing route information to a network entity (fig. 2 - ¶¶0029, 0063, 0065); receiving, from the network entity, information 

Regarding claim 16, Kulkarni further teaches receiving the instructions for reaching the first vehicle comprising one location of the first vehicle (¶¶0079, 0140).

Regarding claim 17, Kulkarni further teaches wherein the initiating

Regarding claim 18, Kulkarni further teaches a computer program product using program code causing the network to perform the above discussed method (¶¶0077, 0153, 0156).

Regarding claim 20, Kulkarni teaches a unmanned aerial vehicle for increased efficiency in reaching a destination, the unmanned aerial vehicle being configured to: provide route information to a network entity (fig. 2 - 

Regarding claim 21, Kulkarni further teaches receiving the instructions for reaching the first vehicle comprising one location of the first vehicle (¶¶0079, 0140).

Regarding claim 22, Kulkarni further teaches wherein the initiating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668